19-CV-3622 (LTS)(SDA)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANTOINE GEE,

                                             Plaintiff,

                      -against-

CITY OF NEW YORK, NYC HEALTH + HOSPITALS,
DOCTOR ROUL RAMOS, MS. MICHELLE
NALLETT, DEPUTY WARDEN,

                                          Defendants.



REPLY MEMORANDUM OF LAW IN FURTHER
SUPPORT OF DEFENDANTS’ MOTION TO
DISMISS THE COMPLAINT


               JAMES E. JOHNSON
     Corporation Counsel of the City of New York
         Attorney for Defendants
         100 Church Street
         New York, N.Y. 10007

          Of Counsel: Thais R. Ridgeway
          Tel: (212) 356-3586
          E: tridgew@law.nyc.gov
          Matter #: 2019-047005
                                                  TABLE OF CONTENTS

                                                                                                                                      Page

PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT

                     POINT I

                                PLAINTIFF’S COMPLAINT SHOULD BE
                                DISMISSED FOR FAILURE TO COMPLY WITH
                                RULE 8(a) OF THE FEDERAL RULES OF CIVIL
                                PROCEDURE ............................................................................................. 1

                     POINT II

                                PLAINTIFF HAS ABANDONED CERTAIN
                                CLAIMS ..................................................................................................... 3

                     POINT III

                                PLAINTIFF HAS FAILED TO STATE A
                                CONSTITUTIONAL CLAIM ................................................................... 4



CONCLUSION ............................................................................................................................... 7




                                                                  - ii -
                                  PRELIMINARY STATEMENT

                Defendants, the City of New York, NYC Health + Hospitals, Dr. Raul Ramos,

and Deputy Warden Michelle Nallett, submit this memorandum of law in further support of their

motion to dismiss the Complaint. As discussed more fully below, the Complaint should be

dismissed in its entirety for the following reasons: (i) Plaintiff has failed to comply with the

requirements of Rule 8(a) of the Federal Rules of Civil Procedure, (ii) Plaintiff has failed to

plead facts showing that his alleged injury arose from some official policy or practice giving rise

to municipal liability, (iii) Plaintiff has failed to state a constitutional claim, and (iv) Plaintiff has

failed to allege the personal involvement of any department of correction employee in any

alleged violation of his constitutional rights.

                                            ARGUMENT

                                               POINT I

                        PLAINTIFF COMPLAINT SHOULD BE
                        DISMISSED FOR FAILURE TO COMPLY
                        WITH RULE 8(A) OF THE FEDERAL RULES
                        OF CIVIL PROCEDURE

                Plaintiff’s declaration in opposition to Defendants’ motion fails to address any of

Defendants’ arguments. See Plaintiff’s Declaration in Opposition, dated October 19, 2019 (Dkt.

No. 28). In fact, Plaintiff’s opposition consists of a single sentence: “I am attaching supporting

documents as [] evidence.” Id. at p. 2. 1 Plaintiff’s declaration is followed by 90 pages of various

documents including medical records from August 4, 2017 – April 13, 2019; plaintiff’s inmate

transactions, grievances, and reasonable accommodation requests. Id. at p. 4-94.




1
 For the convenience of the Court, Defendants adopt the Court’s ECF pagination for reference
of Plaintiff’s Opposition.
               Plaintiff is required to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). While it is

well settled that pro se complaints are to be “liberally construed” by courts, the “liberal treatment

afforded to pro se litigants does not exempt a pro se party from compliance with relevant rules of

procedural and substantive law.” See Sykes v. Bank of America, 723 F.3d 399, 403 (2d Cir.

2013). See also Bell v. Jendell, 980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013); See also Caidor v.

Onondaga County, 517 F.3d 601, 605 (2d Cir. 2008) ("[P]ro se litigants generally are required to

inform themselves regarding procedural rules and to comply with them.”) Here, Plaintiff has

failed to allege facts supporting his unspecified claims in his original Complaint or through his

opposition.

               Rather, Plaintiff relies exclusively on documents annexed to his single sentence

declaration in opposition to Defendants’ motion to dismiss. The Court may “consider certain

‘materials outside the complaint to the extent that they are consistent with the allegations in the

complaint.’” Siji Yu v. Knighted LLC, No. 15-CV-9340, 2017 U.S. Dist. LEXIS 23006, at *14

(S.D.N.Y. Feb. 16, 2017) (quoting Alsaifullah v. Furco, No. 12-CV-2907, 2013 U.S. Dist.

LEXIS 110398 at *4 n.3 (S.D.N.Y. Aug. 2, 2013)).             Many of the documents annexed to

Plaintiff’s declaration, however, are not consistent with the allegations in the Complaint.

               First, portions of the medical records annexed to Plaintiff’s declaration detail

treatment provided two years prior to the date of the incident identified in the Complaint—which

alleged occur from March 29, 2019 through April 8, 2019. Plaintiff’s Opposition, p. 9-35. The

medical records predating March 29, 2019 are not consistent with the allegations in the

Complaint and should not be considered.         Second, some of the grievances and reasonable

accommodation requests attached are dated after this federal action was commenced. Id. at p.



                                                  2
36-37, 42, and 47. These incidents also fall outside of the scope of the Complaint and, the Court

should not consider these documents.         The remaining documents annexed to Plaintiff’s

declaration are conclusory recitations of his grievances. “The pleading standard Rule 8 []

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation." Ashcroft v.

Iqbal, 556 U.S. at 662, 678 (2009). Plaintiff has failed to allege additional information or facts

supporting his claim for relief. Thus, Plaintiff has failed to satisfy the pleading requirement of

Rule 8(a) of the Federal Rules of Civil Procedure.

                                             POINT II

                       PLAINTIFF’ HAS ABANDONED CERTAIN
                       CLAIMS

               Plaintiff’s failure to address each of Defendants’ arguments amounts to an

abandonment of those claims left unaddressed. See Romeo & Juliette Laser Hair Removal, Inc.

v. Assara I. LLC, No. 08-CV-442, 2014 U.S. Dist. LEXIS 133839, at *16-17 (S.D.N.Y. Sep. 23,

2014) (“At the motion to dismiss stage . . . a plaintiff abandons a claim by failing to address the

defendant’s arguments in support of dismissing that claim.”). 2 Plaintiff did not respond in any

way to Defendants’ arguments.        However, to the extent the Court considers the annexed

documents and its contents, there remains several issues Plaintiff has failed to address through

declaration or documentary evidence. First, Plaintiff has failed to allege an injury that arose

from an official policy or practice giving rise to municipal liability. Second, Plaintiff has failed

to allege the personal involvement of any department of correction employee in any alleged

violation of his constitutional rights. (Compare Defendants’ Memorandum of Law in Support

of its Motion to Dismiss the Complaint (hereinafter “Def. Br.”), October 11, 2019, Civil Docket

Entry No. 22, Points II, and IV, with Plaintiff’s Opp.) Plaintiff’s failure to address these
2
 Defendants provided Plaintiff, pursuant to Local Civil Rule 7.2, copies of all the decisions cited
herein that are unreported or are reported exclusively on computerized databases.

                                                 3
arguments constitutes an abandonment of these above-mentioned claims.                Accordingly,

Defendants request the Court deem these claims abandoned and dismiss these claims.

                                           POINT III

                      PLAINTIFF HAS FAILED TO STATE A
                      CONSTITUTIONAL CLAIM

               To establish a constitutional claim for inadequate medical care under 42 U.S.C. §

1983, a plaintiff must show that a defendant was deliberately indifferent to his serious medical

needs. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1997). First, the plaintiff must show that the

alleged deprivation was objectively “sufficiently serious.” Wilson v. Seiter, 501 U.S. 294, 298

(1991); See Nance v. Kelly, 912 F.2d 605, 607 (2d Cir. 1990). Second, the charged official must

act with a sufficiently culpable state of mind. See Id. Subjectively, the defendants must “know,

or should have known, that the condition posed an excessive risk to health or safety.” Darnell v.

Piniero, 849 F.3d 17, 35 (2d Cir. 2017).       Here, Plaintiff alleges that he was denied pain

medication, medical transportation, and medical footwear for his prosthesis. Complaint, at “Fact

1, 5-7”, p. 4-5. In addition, Plaintiff alleges he needs a double mattress to accommodate his

arthritis and medical footwear to accommodate his prosthesis. Id. at “Fact #2, #7”, p. 4-5.

       A. Plaintiff Fails to State a Constitutional Claim for a Denial of Medication and
          Denial of Medical Care

               The medical records annexed by Plaintiff’s declaration show that he was

prescribed pain medication during the period identified in the Complaint. Plaintiff’s Opp. at p.

4-, 67, 70-89. Thus, Plaintiff’s records establish that he was not denied pain medication. To the

extent Plaintiff claims he was denied a prescription for stronger medication, he fails to state a

constitutional claim as a matter of law. A correctional facility’s decision to prescribe one form

of pain medication in place of another does not constitute deliberate indifference to a prisoner's

serious medical needs. See Rush v. Fischer, 923 F. Supp. 2d 545, 555 (S.D.N.Y. Feb. 15, 2013);

                                                 4
See also Harris v. Westchester Cnty. Med. Ctr., No. 08 Civ. 1128, 2011 U.S. Dist. LEXIS 72566

at *3 (S.D.N.Y. July 6, 2011) (“The failure to provide stronger pain medication does not

constitute deliberate indifference.”)   Similarly, Plaintiff alleges that he was denied proper

medical care because he was not provided “Tylenol #3/outside medication” should be dismissed.

Again, medical records show that not only was Plaintiff prescribed pain medication but also he

was prescribed ointment on April 12, 2019.           Plaintiff’s Opp. at p. 71.   Thus, Plaintiff’s

constitutional claim for the denial of medication and medical care should be dismissed.

               B. Plaintiff Fails to State a Constitutional Claim for Denial of Medical
                  Footwear

               Plaintiff alleges he was denied medical footwear that was made for his prosthetic

leg. Complaint at p. 5, Fact #7. Attached to Plaintiff’s opposition is a grievance filed on April 8,

2019, wherein Plaintiff requests his footwear. Plaintiff Opposition at p. 60. The next day, the

grievance coordinator responded to the grievance noting: “on 4/9/19 grievant was provided with

his footwear from his property after all the proper paperwork was filled out and signed by the

facility.” Id. There is no other grievance or complaint regarding footwear annexed to Plaintiff’s

opposition. To the extent Plaintiff alleges a delay in providing his requested footwear constitutes

deliberate indifference, Plaintiff has failed to state a constitutional claim. “The case law clearly

establishes that the delay in treatment does not become a constitutional violation merely because

the underlying medical condition, [], is indisputably a serious one." DiChiara v. Wright, 2011

U.S. Dist. LEXIS 35015 at *7 (E.D.N.Y. March 31, 2011). “The court must instead look to ‘all

relevant facts and circumstances’ when determining whether a delay in treatment is 'objectively

serious' for Eighth Amendment purposes." Id. (quoting Smith v. Carpenter, 316 F. 3d 178, 187

(2d Cir. 2003)). For a delay in treatment claim the focus is on whether delay in treatment is

objectively serious for Eighth Amendment purposes, courts and juries are “entitled to consider


                                                 5
the absence of adverse medical effects” associated with the delay in treatment. Smith, 316 F.3d

at 187. Here, Plaintiff’s Complaint and the medical records annexed to his opposition are devoid

of any adverse medical effects from a purported delay in access to his requested footwear. Thus,

Plaintiff has failed to plead and the record upon which Plaintiff relies is void of facts sufficient to

establish a constitutional claim for a delay in footwear.

               C. Plaintiff Fails to State a Constitutional Claim for His Remaining Claims

               Plaintiff alleges he was denied “proper” medical transportation and a double

mattress.   Complaint at p. 4, Fact #2, 3, and 6.           Plaintiff makes a single reference to

transportation within a grievance requesting stronger pain medication. Plaintiff’s Opp. at p. 58.

Plaintiff alleges he was denied accessible transportation for court on April 4, 2019; however,

Plaintiff fails to describe why the transportation was inaccessible or whether he was injured in

any way from uncomfortably transportation conditions on that day. Without more, Plaintiff has

failed to plead sufficient information to allege a “serious condition” that may produce death,

degeneration, or extreme pain, to satisfy the subjective prong of the analysis.

               Similarly, on April 10, 2019, Plaintiff requested a “double mattress/stronger pain

medication” for osteopenia/arthritis. Plaintiff’s Opp. at. p. 43. To the extent Plaintiff disagrees

with the medical treatment provided, this claim fails to rise to the level of a constitutional

violation. See Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir.1998). While Plaintiff may

allege he was entitled to stronger prescription pain medication, a disagreement with the doctor’s

medical diagnosis and treatment plan does not give rise to a constitutional violation. Thus,

Plaintiff’s claims regarding medical transportation and the issuance of double mattress fail to

state a constitutional claim.




                                                   6
                                         CONCLUSION


               Based on the foregoing, the Defendants respectfully request the Court grant their

motion and dismiss the Complaint in its entirety, and grant the Defendants such other and further

relief as the Court deems just and proper.

Dated:         New York, New York
               December 5, 2019


                                             JAMES E. JOHNSON
                                             Corporation Counsel of the City of New York
                                             Attorney for Defendants
                                             100 Church Street
                                             New York, New York 10007
                                             (212) 356-3586
                                             (212) 356-8760 (fax)
                                             tridgew@law.nyc.gov

                                             By:         /s/
                                                    THAIS R. RIDGEWAY




                                                7
